Citation Nr: 1147359	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  10-02 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.  

2. Entitlement to service connection for tinnitus.  

3. Entitlement to service connection for a right wrist disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel



INTRODUCTION

The Veteran served on active military duty from September 1977 to May 1982.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from an October 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO denied the claims for service connection for bilateral hearing loss, tinnitus, and "right wrist tendonitis."  

The Board finds that there is no current claim on appeal for the nasal septal deformity.  In December 2009, the RO granted the claim for service connection for a nasal septal deformity with status-post septorhinoplasty and assigned a noncompensable rating.  In January and September 2010, the Veteran requested reconsideration for the assigned rating percentage.  In October 2010, the RO increased the rating to 10 percent and assigned an effective date of July 29, 2010.  In November 2010, the Veteran filed a notice of disagreement with effective date, stating that it should have been the date of the claim.  In April 2011, the RO granted the benefit effective June 2007, the date of the claim.  The Board finds this decision satisfied the claim and no current appeal is now pending.  

The issue of service connection for a right wrist disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. The Veteran's current bilateral hearing loss is related to active duty service.  

2. The Veteran's current tinnitus is related to active duty service.  



CONCLUSIONS OF LAW

1. Giving the Veteran the benefit of the doubt, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1132, 1154, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  

2. Giving the Veteran the benefit of the doubt, tinnitus was incurred in active duty service.  38 U.S.C.A. §§ 1131, 1132, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

Here, the Board finds the Veteran was properly notified of the above requirements in a July 2007 letter.  Additionally, the Board is granting in full the benefits sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II. Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).  

For VA purposes, hearing impairment is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

In addition to the above, service connection for sensorineural hearing loss may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2011).  

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Under 38 U.S.C.A. § 1154 (West 2002), consideration is to be accorded the time, place and circumstances of service.  Where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a)(1).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Veteran contended in his June 2007 claim that his bilateral hearing loss and tinnitus began in January 1978.  He said he served as a fighter aircraft mechanic during service.  He was exposed to jet engine noise on a daily basis during his entire time in service.  This exposure led to his current bilateral hearing loss and tinnitus.  

In a July 2007 statement, the Veteran said his hearing loss was initially identified while he was in service.  Since discharge, his hearing had been evaluated by the 78th Medical Group.  In a March 2008 notice of disagreement, he said he had three hearing tests during service and each showed significant hearing loss.  In his January 2010 appeal, he asserted he suffered from "noise distraction."  

Service treatment records show the Veteran's hearing was evaluated several times.  His July 1977 entrance medical examination showed that a clinical evaluation of the ears was normal.  On the report of medical history, the Veteran stated he had no ear trouble.  Audiogram results are below.  


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
5
15
15
LEFT
25
15
15
25
20

In September 1978, the Veteran's hearing was again evaluated.  The record notes the Veteran was assigned to "duty in noise" in February 1978.  Prior to service, he worked in a factory and was exposed to noise.  Audiogram results are as follows.  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
0
0
0
10
LEFT
15
0
5
10
5

He was issued satisfactory personal ear protection.  

In October 1978, a service treatment record mentions audiogram testing, but no audiogram is associated with the file.  In February and March 1982, the records state that the Veteran failed to report for his separation examination.  His DD 214 does confirm that he worked as a tactical aircraft maintenance specialist for nearly his entire time in service.  




After service, the oldest record that is available referencing the ears is from January 1987.  This history and physical examination states that the ears were normal.  

In March 2007, a record from the 78th Medical Group shows the Veteran presented for a hearing test and a pre-employment physical.  He received a threshold audiogram (the exact results were not contained in the record).  No problems were found.  He was given ear molds and released without limitations.  He was to receive follow up annually.  In November, he had another occupational health examination with this provider.  He worked as a pneudraulics mechanic for military aircraft and was present for an annual examination.  He had no earache.  Ears were normal generally.  An audiogram showed high frequency hearing loss bilaterally.  

In March 2008, a private audiology record showed the Veteran complained of hearing loss and tinnitus in both ears.  In the left ear, he had mild to moderately-severe high frequency sensorineural hearing loss.  In the right ear, he had mild to moderate high frequency sensorineural hearing loss.  Bilateral hearing aids were recommended for relief of tinnitus and increased hearing compensation.  A frequency chart was provided for the audiogram.  Another record from the same month shows the Veteran visited ENT Associates; Hearing aids and re-evaluation were recommended.  It was noted that the Veteran attributed his hearing loss and tinnitus to both military service and "working in noise."  

The Veteran also visited A.D. Toland, D.O., that month.  The Veteran had hearing loss and nose and sinus problems.  He reported hearing loss and ringing in his ears.  The ears were normal upon examination.  It was noted that hearing was intact bilaterally and there was no gross deficit.  The diagnosis was otitis media "serous, chronic, simple or unspecified" and subjective tinnitus.  

In October 2008, the Veteran again visited the 78th Medical Group for an occupational health examination.  He reported hearing loss and difficulty understanding speech with background noises.  It was noted there was an audiometry threshold shift in high frequency hearing loss bilaterally.  He was given ear mold inserts.  

At a September 2009 VA examination for the nose and sinuses, the examiner referred to the March 2008 private audiology record and audiogram chart, and stated the frequencies were as follows.  


HERTZ

500
1000
2000
3000
4000
RIGHT
5
10
25
35
40
LEFT
5
10
25
35
40

In December 2009, the Veteran was given a VA audiology examination.  The claims file and medical records were reviewed; the examiner summarized prior relevant records.  The Veteran stated he was an aircraft crew chief in service.  He always wore hearing protection.  After service, he always worked around aircraft with hearing protection.  He was currently working for an Air Force base.  Recreationally, he was a hunter who used hearing protection.  

The Veteran told the examiner his hearing loss and tinnitus started in 1978.  He had difficulty hearing in noisy environments and his tinnitus "drove him crazy" when it was too quiet.  The tinnitus was constant.  Audiogram results were as follows: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
5
30
30
35
LEFT
10
5
20
30
30

The speech recognition score was 96 percent bilaterally.  Word recognition was described as excellent.  The results were considered reliable.  The diagnosis was normal to mild bilateral sensorineural hearing loss.  Tinnitus was as likely as not associated with hearing loss.  

The examiner stated it was not possible to state if the bilateral hearing loss was related to service because the last hearing evaluation in the military records was from1978; it was not possible to know if his hearing changed between 1978 and 1982 when the Veteran exited the military.  The examiner stated that tinnitus was a product of the high frequency sensorineural hearing loss in both ears, likely from noise exposure in the past.  

In January 2010, Dr. Toland stated that the Veteran reported a history of acoustic trauma in the military.  The diagnosis was mild to moderate severe high frequency sensorineural hearing loss consistent with noise exposure in the military.  

The Board finds the Veteran to be competent to report what he has observed or experienced regarding his hearing.  Layno, 6 Vet. App. at 469.  The Board also finds the medical evidence to be competent as there is no evidence to the contrary.  

The Board also finds the Veteran to be credible in stating that he has suffered from bilateral hearing loss and tinnitus since service throughout his claim.  The Board finds the Veteran has been consistent and that his service records do support his contention that he was exposed to acoustic trauma in service through his job as a tactical aircraft maintenance specialist.  The Board finds the medical evidence credible as well.  

The Board finds that service connection for bilateral hearing loss and tinnitus is warranted.  Both of the Veteran's ears were shown to have hearing loss for VA purposes in March 2008 because both ears had an auditory threshold of 40 Hz.  See § 3.385.  The right ear only met the standard at the December 2009 VA examination (three frequencies were above 26 Hz).  Id.  Still, the left ear did show some hearing impairment.  Also, Dr. Toland stated in January 2010 that the mild to moderately severe high frequency sensorineural hearing loss was consistent with the Veteran's history of noise exposure in the military.  The Board also has considered the Veteran's competent and credible statements.  

As the December 2009 VA examiner stated that no opinion could be reached on the issue of etiology, the Board assigns no weight to this opinion.  In Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009), the Court of Appeals for Veterans Claims (Court) stated that an "examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection" (in that case the examiner specifically indicated that he could not relate the disability to service without resort to speculation).  

The Board has also considered 38 U.S.C.A. § 1154(a)(1), which due consideration shall be given to the places, types, and circumstances of such veteran's service by different sources.  Here, the Veteran's DD 214 states that he worked in tactical aircraft maintenance and with jet engines.  Service treatment records show his hearing was supposed to be evaluated on a regular basis due to his job.  The Veteran has stated he was exposed to jet engine noise on a daily basis.  Acoustic trauma is conceded.  

Based on the January 2010 opinion of Dr. Toland, the Veteran's competent and credible complaints, service records showing acoustic trauma and the evidence reflecting hearing loss for VA purposes and a diagnosis of tinnitus, the Board finds that the doctrine of reasonable doubt supports a grant of service connection for bilateral hearing loss and tinnitus.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  


REMAND

The Board finds that an etiology opinion is needed for the claim for service connection for a right wrist disability.  In his June 2007 claim, the Veteran said he injured his wrist on active duty and developed tendonitis.  He had popping and cramps in the wrist as a result of the tendonitis.  In July 2007, he said he had not been treated by a physician for tendonitis, but had used over-the-counter medications for pain.  In his January 2010 appeal, he said there was no connection between a shrapnel injury he suffered as a teenager and the current wrist condition, which he claimed was due to trauma suffered while on active duty.  

A June 1978 service treatment record showed the Veteran reported his right wrist and thumb was hurting secondary to a piece of metal in the thumb.  Physical examination showed that the range of motion in the wrist was normal.  Palpation exposed a nodule (probably metal) over the right distal interphalangeal joint of the thumb.  The assessment was tenosynovitis.  A week later the Veteran returned with right wrist pain.  He had joint edema over the right wrist and pain with range of motion and stress.  

The Veteran was seen in July 1978 at the minor surgery screening clinic.  It was noted that there was a foreign body in his right thumb by X-ray.  There were multiple small fragments.  None were in the joint space.  It was suggested that nothing be done about this problem as it might do more harm than good to remove the fragments.  

In May 1979, a service treatment record shows the Veteran hit a coke bottle pulling into a parking lot on his motorcycle.  The result was an abrasion and contusions on his arms and left leg.  Follow up showed complaints regarding the left arm only.  In 1982, the Veteran failed to report twice for his separation examination.  

At a November 2007 occupational health examination, the Veteran stated that when he was eighteen he fell from thirty-five feet.  He had stayed home and had mild, intermittent pain, including right wrist pain.  He claimed this condition was diagnosed as tendonitis in 1978.  The wrist was ace-wrapped and was given aspirin.  He complained or right wrist pain soreness and thumb stiffness.  The pain was aggravated by forceful gripping.  

At a visit to W.B. Wiley, M.D., in November 2008, the Veteran complained of right wrist pain, but an examination of the right wrist and an X-ray was totally normal.  He did have right shoulder problems.  

In October 2009, a VA joint examination showed the Veteran's military history and current occupations were noted.  The Veteran said he sustained metal fragments to the right thumb at age sixteen due to overloading bullets.  There was no surgery.  He also reported injuring his right wrist in 1980 while lifting weights and doing curls.  

An X-ray again showed shrapnel seen in the thumb of the right hand; the wrist and right hand were otherwise normal.  The diagnosis was chronic tendonitis of the right wrist, with a cortical defect or bone island; chronic tendonitis of the right thumb; and an old shrapnel injury of the right thumb.  No etiology opinion was given.  

In January 2010, K.S. Campbell, M.D., found the right wrist was totally normal upon examination.  X-rays were also normal.  The impression was Dequervain's tenosynovitis.  He received an injection.  Upon follow up, his wrist was improved.  In July 2011, T.H. Williamson, M.D., referenced the Veteran's contention that his problem began in 1978; he worked on the flight line and this involved a lot of lifting and carrying.  Dr. Williamson opined: "Due to physical activity while on active duty, [the Veteran] has recurrent wrist and thumb pain secondary to tendonitis."  

On remand, the examiner should review the file, including the diagnoses of Drs. Campbell and Williamson as well as Dr. Williamson's opinion and offer an opinion regarding whether any right wrist disability is related to service.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination to determine the nature and etiology of any right wrist disability.  Any necessary testing should be conducted.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right wrist disability had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should reference the above evidence, including the diagnoses of Drs. Campbell and Williamson; Dr. Williamson's opinion; and the Veteran's assertions that he has suffered from a right wrist disability since service.  

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.  

For any shrapnel injury found, the presumption is that the Veteran was sound upon entry into service.  For any right wrist shrapnel injury, the examiner must state: 1) whether there is clear and unmistakable evidence that the condition did not increase in severity in service and 2) whether there is clear and unmistakable evidence that any increase during service was due to the natural progression of the injury.  

2. The AMC should then readjudicate the claim for entitlement to service connection.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


